Title: Joseph C. Cabell to Thomas Jefferson, 24 December 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Richmond. 24th Decr 1818.
            
            Conformably to your advice, I urged the friends of the University to hasten the proceedings of the House of Delegates upon that subject, and to get the Bill up to the Senate before Christmas. Unfortunately, however, the Bill is now lying on the table of the Lower House, after one reading & an order to print. As we met on 17th 7th and 15 days are pretty fully employed in reading petitions, which this year are more numerous than usual, it would have been very difficult to avoid the delay which has taken place; especially as an artful opposition has been continually urging the necessity of delay time to consider, and to bring forward their claims. From 30 to 40 members of the House of Delegates are now absent on a visit to their families, and it will be unsafe to take a vote on the bill till a week after christmas. Two strenuous efforts have at different times been made to in get an adjournment of the Senate. On the first the vote was 10 to 5: on the second 9 to 5. But altho  the attempt failed in both cases, yet 4 or 5 of the Senators have gone off without leave, and broken up the House. There are now about ten of us in town. Some of our best friends are in the country: & we shall suffer by their absence. The delay upon the University bill is truly to be lamented. The Hostile interests are daily acquiring new force by intrigue & management. The party opposed altogether to the University is growing so rapidly we are have just grounds to fear a total failure of the measure. I this morning counted up 26 votes of this description on this side of the Ridge: and there are doubtless many others. Many of the Western members will take the same course, particularly if they lose the scite. If all the western votes could be united in opposition we shall certainly be defeated. Some of the west will certainly be with us on the Scite, and I hope a respectable portion will be for the bill on the passage. Yet if this portion should be small, it will be insufficient to save the bill from the Eastern hostility. The friends of Wm & Mary demands demand $5000, pr annum, as the price of her their concurrence: & in the event of refusal will carry off some votes. I have advised my friends not to enter into any compacts of the kind, and sooner than will I lose the bill than I will give my assent to it. The Hostile party hostile to the whole University, come chiefly from the lower country, & are within convenient distance of Wm & Mary. The better educated part of them, whilst they, their sons, connexions or friends have been educated  at Wm & Mary, quote Smith, the Edinburgh Review, & Dugald Stewart, to prove that education should be left to individual enterprize. The more ignorant part, pretend that the Literary fund has been diverted from its original object, the education of the poor: and accuse the friends of the university of an intention of to apply all the fund to the benefit of the wealthy. Mr Archer of Amelia, very unintentionally, but very unfortunately, has given plausability to this charge. Two days ago, he  offered a resolution to authorize the Committee of Schools & Colleges to consider of & report to the House on, the expediency of repealing that part of the Law relative to the poor. The resolution was laid on the table. The exhibition of such a resolution from a friend to the University,  at this time, has produced great & perhaps irratreavable mischief. I have prevailed on him to consent not to call it up at all: or if it another course should be preferred, to suffer it to be withdrawn. It will probably lie on the table.—In regard to Charlottesville as a scite for the University, many liberal & enlightened persons feel difficulties from the smallness of the town. They think a town of some size necessary, to attract professors, to furnish polished society for students, to supply accomodations; to resist the physical force, & present the means of governing of a large number of young men &c. This last objection seems to make most some impression. Mr Johnson of Staunton arrived two days ago. He is very prudent and very remarkable on all occasions for  reserving till the last moment, the disclosure of the opinion he means to advocate. On the day he arrived in the Senate Chamber, he went to the map of Virginia, and in a tone, half laughing & half earnest, remarked observed to Genl Preston & myself that he always expected that those lines drawn across the state in the calculations published in the Enquirer, were not drawn in a proper manner: & proceeded to remark on the circumstance that the Eastern & western lines commencing or at the middle of the mouth of the Chesapeake, were nearer to the Southern than northern side of the State. Should the bill get up to the Senate, it may be proper for me to be able to meet all possible objections on that subject. Perhaps Mr Johnson may take the course you expect of him; but if he does, I shall be greatly disappointed. I should therefore be much obliged if you will inform me, whether due Eastern & Western, and due Northern & Southern lines, would materially change the position of the Center of population; or whether lines drawn in any other direction would materially vary the result; as also, whether, the mode of ascertaining the center, by the point of intersection of only two transverse lines, be liable to any material well founded objection. I have madison’s map in my room, & shall make some calculations, but I ask you for information because yours would be more accurate than my own, particularly as to the cou relative portions of counties bisected by the lines. I will, if you desire it, make no other use of your letter than to be enable myself to meet any objections to the present mode of drawing the lines. The My motive for asking for information on the preceding subject, is not that I myself doubt, but that I meet may meet and dissipate the doubts of others.—You recollect no doubt the letter I wrote you last winter stating my impressions on the that certain characters in the H. of Delegates were hostile to the location of the University  Charlottesville. I have ascertained that upon that subject I was entirely correct. I was also correct in my anticipation that they would go with the Board of Commissioners. They will now give us their support.—I lately wrote you that mr Hunter of Essex would unite with us. But in that, I was mistaken. my first apprehensions were well founded. He will be opposed to the measure altogether.
            
              I am, Dr Sir, most truly & faithfully yours,
              Joseph C. Cabell
            
          
          
            Poor old Col: Tatham is here, half deranged, in great poverty, avoided by every body, & trying to sell his collections to the Assembly, & to get his Lottery Law revived, in both which attempts I believe he will be disappointed.
          
        